UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6359



CLYDE EUGENE MASON,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary of Department of
Corrections; DAVID MITCHELL, Superintendent of
Mountain View Facility #4855; ROY COOPER,
State of North Carolina Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-11-1-2-2-MU)


Submitted:   September 27, 2002           Decided:   January 22, 2003


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Eugene Mason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde Eugene Mason seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude Mason has not made a substantial showing of the denial of

a constitutional right. See Mason v. Cooper, No. CA-02-11-1-2-2-MU

(W.D.N.C. filed Jan. 31, 2002; entered Feb. 4, 2002). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2